NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0175-14T1
                                               A-1042-14T1

IN THE MATTER OF THE
ESTATE OF SELMA H. LEDERER,
Deceased.



           Argued December 20, 2016 - Decided           March 16, 2017

           Before Judges Reisner, Koblitz and Sumners.

           On appeal from the Superior Court of New
           Jersey, Chancery Division, Probate Part,
           Bergen County, Docket Nos. P-048-07 and P-020-
           13.

           Jay Joseph Friedrich argued the cause for
           James Lederer, Jessica Lederer and Jeremy
           Lederer,    appellants   in   A-1042-14   and
           respondents    in   A-0175-14  (Friedrich   &
           Friedrich, PA, attorneys; Mr. Friedrich, of
           counsel and on the briefs).

           Harry D. McEnroe argued the cause for Michelle
           Lederer and Mark Lederer, respondents in A-
           1042-14 and A-0175-14 (Tompkins, McGuire,
           Wachenfeld & Barry, LLP, attorneys; Mr.
           McEnroe, of counsel and on the briefs).

           Marc J. Gross argued the cause for intervenor
           Trinity Bui as guardian ad litem for minor
           J.L., respondent in A-1042-14 and appellant
           in A-0175-14 (Greenbaum, Rowe, Smith & Davis,
           LLP, attorneys; Mr. Gross, of counsel and on
           the briefs).
            Gregory S. Tabakman argued the cause for
            Stuart Reiser, administrator of the estate,
            respondent in A-1042-14 (Shapiro, Croland,
            Reiser, Apfel & Di Iorio, LLP, attorneys; Mr.
            Reiser, of counsel; Mr. Tabakman, on the
            brief).

PER CURIAM

      These two appeals, which we have consolidated for purposes

of this opinion, concern long-running litigation over the estate

of Selma H. Lederer, including disputes over inter vivos transfers

and several wills. In A-1042-14, defendants James Lederer, Jessica

Lederer and Jeremy Lederer appeal from a September 12, 2014 order,

embodying      the    following    provisions:      granting   a   motion      by

plaintiffs Mark and Michelle Lederer to confirm an August 11, 2014

arbitration award, declaring decedent's March 21, 1997 will as her

valid and binding last will and testament and awarding other

relief; denying defendant's cross-motion to vacate the award;

entering judgment against defendants consistent with the terms of

the   award;    and    appointing    Stuart    Reiser,     Esquire,   as     the

administrator,       C.T.A.   of   the   estate.1     In   A-0175-14,      James

Lederer's minor son, J.L., through his mother and guardian ad

litem Trinity Bui, appeals from a June 10, 2014 order dismissing


1
  Arguably, the September 12, 2104 order was interlocutory,
however, we have determined to hear the matter and thus grant
leave to appeal.


                                         2                              A-0175-14T1
his complaint seeking to probate a copy of a purported will dated

August 26, 2000, and an amended judgment dated July 10, 2014.                He

also appeals from an August 29, 2014 order denying reconsideration.

     In both cases, Judge Robert P. Contillo decided all issues

thoroughly and correctly in a series of cogent written and oral

opinions, including a February 28, 2011 written opinion, a June

10, 2014 oral opinion, and a September 12, 2014 oral opinion.                We

affirm   substantially    for   the    reasons   he   stated.     Except     as

addressed   in   this   opinion,   appellants'    arguments     are   without

sufficient merit to warrant discussion in a written opinion.                 R.

2:11-3(e)(1)(E).

                                   I

     We begin by addressing the appeal in A-0175-14. The pertinent

history of the case is set forth in our prior opinion, dismissing

J.L.'s interlocutory appeal.2         In re Estate of Lederer, A-2271-12

(App. Div. April 1, 2014).         Those details need not be repeated

here.    Briefly, the adult parties participated in protracted

litigation concerning several of Selma's inter vivos transfers and

wills. During discovery, a document surfaced, which defendants



2
  Intending no disrespect, we will refer to the parties, and the
decedent, by their first names. We use the first names the parties
used in their briefs.



                                       3                              A-0175-14T1
claimed was a copy of a handwritten will, signed by Selma and

naming J.L. as one of the beneficiaries.3

     As the trial date approached, the adult parties signed an

agreement to submit the entire dispute to binding arbitration.

However, J.L. was not a party to the adults' litigation and he did

not participate in the arbitration.          In one of several awards, the

arbitrator found that the August 26, 2000 document4 was not a valid

will,   because   it   was   the   product   of   undue      influence.        When

plaintiffs filed a motion to confirm the arbitrator's award, J.L.

intervened in the motion to protect his interests.

     As described in our prior opinion, Judge Contillo confirmed

the arbitrator's award as it applied to the adult parties only,

but he gave J.L. a choice of two remedies - either to reopen the

arbitration concerning the August 26 will, or to submit the August

26 will for probate and allow the parties to litigate the will's

validity before Judge Contillo.        J.L. chose to submit the will for

probate.   Plaintiffs    filed     objections     to   the   will,   and     Judge

Contillo conducted a trial as to its validity.




3
  None of the other wills involved in the litigation or the
arbitrations named J.L. as a beneficiary.
4
  In the interest of brevity, we will refer to this copy of a
document as "the August 26 will," without intending to imply any
conclusion as to its validity.

                                      4                                    A-0175-14T1
      After hearing J.L.'s evidence, Judge Contillo dismissed his

complaint seeking to probate the August 26 will.                   In a lengthy and

detailed oral opinion issued on June 10, 2014, Judge Contillo

observed    that   the   purported    will,          only   a   copy    of   which   was

produced, appeared to be a set of handwritten instructions for the

eventual preparation of a will.               He also concluded that J.L. had

not presented prima facie evidence from which the court could

possibly conclude, by clear and convincing evidence, that the

proffered document in fact represented Selma's last will and

testament.

      On this appeal, J.L. raises a series of arguments directed

at the alleged unfairness of the arbitration.                   Those arguments are

without merit. J.L. eschewed the chance to re-open the arbitration

and, instead, he received a full and fair opportunity to litigate

the   validity     of   the   purported       will    in    a   trial   before   Judge

Contillo.    He failed to carry his heavy burden of proof in that

trial.

      Citing the doctrine of dependent relative revocation, J.L.

also contends that because the arbitrator found that Selma's

September 11, 2000 will was the product of undue influence, the

August 26, 2000 will must be considered valid.                     See In re Estate

of Smalley, 131 N.J. Eq. 175, 177 (Prerog. Ct. 1942) (explaining

the doctrine of dependent relative revocation). That argument is

                                          5                                    A-0175-14T1
without    sufficient   merit     to     warrant     discussion     in    a   written

opinion.    R. 2:11-3(e)(1)(E).

     We affirm the orders on appeal.

                                       II

     Next, we address the appeal in A-1042-14.                      As previously

noted, shortly before the scheduled trial in the adults' probate

litigation,    they     entered     into      a    comprehensive         arbitration

agreement.    Specifically,       they      agreed   to    submit   "all      matters

subject to this action" to binding arbitration before a retired

former Chief Justice of the Supreme Court.                 They agreed that the

arbitrator "has the discretion to issue the award with or without

reasons."     The agreement did not require that a verbatim record

be made of the arbitration, although it permitted either party to

have a court reporter present at his or her own expense. 5                         The

agreement authorized the arbitrator to "award attorney's fees and

costs to either, both, or none of the parties."

     The parties agreed that the arbitrator's award "shall be

final and binding upon the parties without appeal or review except

as permitted by the applicable New Jersey Law."

     The    agreement    specified        that    the     arbitration      would     be

governed by "the New Jersey Arbitration Act, N.J.S.A. 2A:24-1 et


5
  No transcript has been provided to us, and the arbitrator's
awards confirm that no verbatim record was made.

                                          6                                   A-0175-14T1
seq." As Judge Contillo recognized in his February 28, 2011

opinion, that reference appears to be a typographical error,

because N.J.S.A. 2A:24 governs collective bargaining agreements.

The correct citation is N.J.S.A. 2A:23B, governing "all agreements

to   arbitrate       made   on    or    after    January     1,   2003"   except   for

collective bargaining-related arbitration. See N.J.S.A. 2A:23B-3;

Kimm v. Blisset, L.L.C., 388 N.J. Super. 14, 28 (App.                     Div. 2006),

certif. denied, 189 N.J. 428 (2007).                  However, as Judge Contillo

noted,   the     relevant        provisions      of   both   statutes,    concerning

vacating an award where an arbitrator exceeded his or her powers,

are essentially the same.              See N.J.S.A. 2A:23B-23(a)(4); N.J.S.A.

2A:24-8(d).

      After multiple arbitration sessions, the arbitrator issued a

series of awards favorable to plaintiffs, finding that James

exercised undue influence over Selma in the preparation of several

wills    and    in    the   making      of   several    inter     vivos   transfers.

Ultimately, Judge Contillo confirmed all of the awards.

      On this appeal, defendants present the following points of

argument:

               POINT I: THE ARBITER AND COURT HAD AN
               OBLIGATION   TO   REVIEW    EACH   AND   EVERY
               AFFIRMATIVE DEFENSE RAISED BY APPELLANTS PRIOR
               TO RULING ON OR AFFIRMING ANY AWARDS.




                                             7                                A-0175-14T1
POINT II: NEITHER THE ARBITER NOR COURT HAVE
THE RIGHT TO MODIFY THE ARBITRATION AGREEMENT
WITHOUT THE CONSENT OF ALL PARTIES.

POINT III: NEITHER THE ARBITER NOR COURT HAVE
A RIGHT TO REFUSE TO CONSIDER EVIDENCE
MATERIAL TO THE CONTROVERSY SUBMITTED FOR ITS
CONSIDERATION.

POINT IV: THE ARBITER DOES NOT HAVE THE RIGHT
UNDER THE ARBITRATION STATUTE AND ARBITRATION
AGREEMENT TO ARBITRARILY AND CAPRICIOUSLY FIND
THAT ONE OR MORE OF THE DEFENDANTS IS LIABLE
WITHOUT ANY FINDINGS OF FACT OR LAW THAT THEY
UNDULY INFLUENCED THE TESTATOR AND THEIR
REJECTION OF PLAINTIFFS' CLAIMS CONSTITUTE
LIABILITY.

POINT V: THE ARBITER DOES NOT HAVE THE RIGHT
TO IMPOSE SANCTIONS ON THE DEFENDANT THAT ARE
BASED ON AN ERRONEOUS VIEW OF LAW OR ON A
CLEARLY ERRONEOUS ASSESSMENT OF THE EVIDENCE.

POINT VI: THE COURT CANNOT DIRECT A FORMAL
ACCOUNTING BY JAMES LEDERER BECAUSE THE
ARBITER MERELY DIRECTED THAT HE ASSIST THE
ADMINISTRATOR TO BE APPOINTED, WHO WAS NOT
APPOINTED AT THE TIME OF THE ORDER, AND
THEREAFTER   SANCTION  DEFENDANTS    FOR NOT
COMPLYING AT A RATE OF $500 PER DAY.

POINT VII:   THE ARBITER AND JUDGE HAVE AN
OBLIGATION TO PROTECT THE INTERESTS OF A
MINOR.

POINT VIII: THE ARBITER HAS AN OBLIGATION TO
REVIEW EACH ALLEGED GIFT AND THE FACTS
PERTAINING TO SAME PRIOR TO DETERMINING THAT
THE GIFT WAS UNDULY INFLUENCED.

POINT IX: THE COURT DOES NOT HAVE THE RIGHT
TO APPOINT AN ADMINISTRATOR CTA AND A
REPRESENTATIVE    OF   THE   DEFENDANTS    WHO
REPRESENTED ALAN DAVIDSON, ESQ. IN THE MAURICE
LEDERER LITIGATION.

                      8                          A-0175-14T1
      Several    of    the     arguments       are   unreviewable,      because      the

parties agreed that the arbitrator need not give reasons for his

decisions, and there is no verbatim record of the arbitration.

Other arguments founder on the well-established principle that

alleged factual or legal errors in an arbitrator's decision are

not   grounds    to    vacate    an   award.         Tretina   Printing,    Inc.       v.

Fitzpatrick & Assocs., 135 N.J. 349, 357-59 (1994); Minkowitz v.

Israeli, 433 N.J. Super. 111, 135-36 (App. Div. 2013).                            Still

other   points    rely    on    rhetorical       questions     rather    than     legal

argument. No argument or discussion is set forth with respect to

Point VII.      Point IX is devoid of any citation to the Rules of

Professional Conduct or applicable case law.                   Except as addressed

herein, defendants' appellate contentions do not warrant further

discussion.      R. 2:11-3(e)(1)(E).6

      Defendants contend that the arbitrator exceeded his authority

by addressing the validity of the August 26 will, and Judge

Contillo should have vacated the arbitrator's decision concerning

that document.        We disagree.




6
  J.L. submitted a brief in this appeal, purportedly as a
"respondent." His brief raises essentially the same arguments
presented in A-0175-14. We reject his arguments for the same
reasons stated in section I above.


                                           9                                    A-0175-14T1
      Judicial review of an arbitrator's award is quite limited,

and   a   court   may   only   vacate   an   award   in   the    following

circumstances:

                (1) the award was procured by corruption,
           fraud, or other undue means;

                (2) the court finds evident partiality
           by an arbitrator; corruption by an arbitrator;
           or misconduct by an arbitrator prejudicing the
           rights of a party to the arbitration
           proceeding;

                (3) an arbitrator refused to postpone the
           hearing upon showing of sufficient cause for
           postponement, refused to consider evidence
           material to the controversy, or otherwise
           conducted the hearing contrary to section 15
           of this act, so as to substantially prejudice
           the rights of a party to the arbitration
           proceeding;

                (4)   an    arbitrator        exceeded     the
           arbitrator's powers;

                (5) there was no agreement to arbitrate,
           unless   the  person   participated   in   the
           arbitration proceeding without raising the
           objection pursuant to subsection c. of section
           15 of this act not later than the beginning
           of the arbitration hearing; or

                (6) the arbitration was conducted without
           proper notice of the initiation of an
           arbitration as required in section 9 of this
           act so as to substantially prejudice the
           rights of a party to the arbitration
           proceeding.

           [N.J.S.A. 2A:23B-23 (emphasis added).]




                                   10                              A-0175-14T1
     Most recently, our Supreme Court reaffirmed the authority of

an arbitrator to determine "in the first instance .        .     . the

scope of the parties' submissions in order to identify the issues

that the parties intended to arbitrate."     Bound Brook Bd. of Educ.

v. Ciripompa, __ N.J. __, __ (2017) (slip op. at 11) (quoting

Metromedia Energy, Inc. v. Enserch Energy Servs., 409 F.3d 574,

579 (3d Cir. 2005), cert. denied, 546 U.S. 1089, 126 S. Ct. 1021,

163 L. Ed. 2d 852 (2006)).     Although a reviewing court will not

"rubber stamp" the arbitrator's decision, the courts "will review

the arbitrator's interpretation of the parties' intention under a

'highly deferential' standard."      Ibid.

     Applying that standard here, the arbitrator did not exceed

his authority by addressing the August 26 will.      As discussed in

greater detail in Judge Contillo's February 28, 2011 opinion, the

arbitrator's authority extended to "all matters subject to this

action."   A fair interpretation of that phrase is that it signaled

the parties' intent to arbitrate all issues that were or could

have been raised in the pending litigation over Selma's estate.

A central issue to be decided was which will - or purported will

- governed her testamentary dispositions.      Deciding the validity

of the August 26 will clearly fell within the scope of the

arbitrator's authority.



                                11                             A-0175-14T1
Affirmed.




            12   A-0175-14T1